Title: To George Washington from Elijah Taylor, 17 July 1781
From: Taylor, Elijah
To: Washington, George


                  May it Please your Excellency
                     
                     Dobbses-Ferry July 17th 1781
                  
                  Altho’ I have chearfully served my Country without intermission of upwards of six years yet it is with the utmost Regret that I find myself at this late Period under the Disagreeable necessity of Requesting a Discharge from it’s service, because I can no longer support myself in the field, with the least Degree of Decency or grant that support to a young Riseing Family which the common Bonds of nature Demands of me—Alltho’ these are Reasons which I think sufficient to induce a man of feelings to quit the field—yet I have others which (if possible) more immediately distress me; I have for more than five years had the misfortune to be exercised with a Rupture, which for near a year past has arisen to such a Degree, that many times it is with great pain and Difficulty that I perform my Duty; and I find by unhappy experience that this Disorder increases in proportion to the Fatigue, and hardship I undergo; wherefore I have great Reason to fear, it will soon render me quite incapable for the Duty of my present station, or of providing for a comfortable subsistance any other way—As this is my Real situation, and the reason of my Request—I Pray your Excellency to have Compassion on my feellings, and grant the Request of your Excellencies most Obedient and very Hume Servant
                  
                     Elijah Taylor Ensn 5th Connt. Regt
                  
               